                     Case 1:19-cv-12564-MBB Document 1-8 Filed 12/23/19 Page 1 of 3




                                                                                      October 16, 2019

           Via Electronic Mail

           Freedom of Information Act Office
           U.S. Immigration and Customs Enforcement
           500 12th Street, SW, Stop 5009
           Washington, D.C. 20536-5009
           ice-foia@dhs.gov

                        Re:         FOIA Request

           To whom it may concern:

                  This letter constitutes a request pursuant to the Freedom of Information Act
           (the “FOIA”), 5 U.S.C. § 552. The Request is submitted on behalf of the American
           Civil Liberties Union of Massachusetts (the “ACLUM”) and Lawyers for Civil Rights
           Boston (“LCR”).

                 In or around 2019, U.S. Immigration and Customs Enforcement (“ICE”)
           announced the Warrant Service Officer (“WSO”) program. According to ICE, the
           WSO program is “intended for local law-enforcement that wish to honor
           immigration detainers but are prohibited due to state and local policies that limit
           cooperation with [ICE].”1

                 For purposes of this request, the term “state or local government entity”
           means any state agency, any state court system, any sheriff’s department, any
           municipality, and/or any state or local police department, and all components and
           subdivisions thereof.

                   ACLUM and LCR request the following records:

                   1. ICE’s policies, procedures, instructions, and other guidance for the WSO
                      program.




1
    https://www.ice.gov/news/releases/ice-launches-program-strengthen-immigration-enforcement


    ACLU Foundation of Massachusetts 211 Congress St., Boston, MA 02110 • 617.482.3170 • www.aclum.org
                     Case 1:19-cv-12564-MBB Document 1-8 Filed 12/23/19 Page 2 of 3
          Freedom of Information Act Office
          October 16, 2019

                    2. All Memoranda of Agreement and other contracts executed by ICE in
                       connection with WSO program, including with any state or local
                       government entity.

                    3. All communications and correspondence, including without limitation
                       electronic mail, between ICE and any state or local governmental entity
                       located in Massachusetts concerning the WSO program.

                    4. All records concerning the implementation of the WSO program in
                       Massachusetts, including without limitation: (a) records concerning the
                       number of people detained or arrested in Massachusetts in connection
                       with the program; and (b) records documenting any payments made to
                       any state or local government entity in Massachusetts in connection with
                       the program.

                    5. Any record containing an analysis of the legal basis for and/or legality of
                       the WSO program, including without limitation: (a) any analysis of the
                       authorization for the program under any federal statute or appropriation;
                       and (b) any analysis of the legality of any state or local government
                       entity’s participation in the program under state, federal, or local law.

                If this request is denied in whole or part, we ask that you justify all denials
          and deletions by reference to specific exemptions of the FOIA. Please release all
          segregable portions of otherwise exempt material.

                 We request a fee waiver. ACLUM is a not-for-profit, non-partisan
          organization dedicated to the principles of liberty and equality. As the
          Massachusetts affiliate of the national ACLU, a not-for-profit, non-partisan
          organization, ACLUM distributes information both within and outside of
          Massachusetts. Gathering and disseminating current information to the public is a
          critical and substantial component of ACLUM’s mission and work. ACLUM
          publishes newsletters, news briefings, reports and other printed materials that are
          disseminated to the public. These materials are widely available to everyone,
          including tax-exempt organizations, not-for-profit groups, law students and faculty,
          at no cost. ACLUM also disseminates information through its website2 and regular
          posts on social media sites such as Facebook and Twitter. Accordingly, ACLUM is
          a representative of the news media. See 5 U.S.C. § 552(a)(4)(A)(ii)(II); Nat’s
          Security Archive v. Dep’t of Defense, 880 F.2d 1381, 1387 (D.C. Cir 1989).

                LCR is a not-for-profit, non-partisan organization representing the interests
          of communities of color and immigrants. Part of LCR’s core mission is public
          education on areas of interest to the groups LCR represents. As a result, gathering
          and disseminating information – particularly from public officials or agencies – is
          an integral part of LCR’s purpose and function. Materials LCR disseminates are
          available for free, to everyone, including other not-for-profit groups and

2
    www.aclum.org
                     Case 1:19-cv-12564-MBB Document 1-8 Filed 12/23/19 Page 3 of 3
           Freedom of Information Act Office
           October 16, 2019

           organizations, faith communities, students and faculty. LCR also disseminates
           information through its website.3 Accordingly, LCR is a representative of the news
           media. See 5 U.S.C. § 552(a)(4)(A)(ii)(II).

                  In addition, ACLUM and LCR are entitled to a waiver or reduction of fees
           because disclosure of the requested information is in the public interest because it is
           likely to contribute significantly to public understanding of the operations or
           activities of the government, and disclosure of the information is not primarily in
           the commercial interest of the requester. See 5 U.S.C. § 552(a)(4)(A)(iii). The public
           is keenly interested in understanding the scope, nature, cost, and efficacy of DHS’s
           immigration policies and operations, which have been widely publicized, including
           frequently by the President himself.

                 We reserve the right to appeal a decision to withhold any information or to
           deny a waiver of fees. Please provide documents in digital form wherever possible.

                  We look forward to your reply to the Request within twenty (20) business
           days, as required under 5 U.S.C. § 552(a)(6)(A)(i).

                   Thank you for your prompt attention to this matter.



                   Sincerely,

                   /s/ Daniel L. McFadden                       /s/ Oren Nimni
                   Daniel L. McFadden                           Oren Nimni
                   Staff Attorney                               Staff Attorney
                   ACLU of Massachusetts                        Lawyers for Civil Rights




3
    www.lawyersforcivilrights.org
